Citation Nr: 1614019	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 10, 2014, and in excess of 20 percent after December 11, 2014, for lumbar spine residuals from a laminectomy (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active naval service from August 1979 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.

In May 2015, the RO granted service connection for left lower extremity radiculopathy.  The Veteran was provided appellate rights, but did not appeal either the effective date or the rating assigned.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  

Of note, during his Board hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of the treatment records from Dr. Kim that he planned to submit.

In January 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Prior to February 20, 2012, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., did not show forward flexion of the Veteran's thoracolumbar spine was functionally limited to less than 60 degrees or combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during a 12 month period.

2.  As of February 21, 2012, the Veteran's forward flexion was functionally limited to greater than 30 degrees but not greater than 60 degrees; however, at no point during the course of the Veteran's appeal has range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., shown forward flexion of the Veteran's thoracolumbar spine to be functionally limited to 30 degrees or less; has ankylosis of the spine been shown; or have incapacitating episodes having a total duration of at least four weeks during a 12 month period been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a low back disability prior to February 20, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating of 20 percent, but no higher, for a low back disability beginning February 21, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran had the opportunity to testify at a hearing before the Board in December 2014.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2009, the Veteran filed his claim for service connection for a low back disability.  In July 2009, he was granted service connection rated at a noncompensable rate effective April 1, 2009, the day after his separation from active service.  In November 2011, the RO granted a 100 percent rating from February 9, 2011 through March 31, 2011, for surgical convalescence.  In July 2012, the RO granted an increased rating of 10 percent effective June 22, 2011.  In May 2015, the RO granted an increased rating of 10 percent effective April 1, 2009 and an increased rating of 20 percent effective December 11, 2014.  The Veteran has appealed the disability ratings assigned outside the period of convalesce.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any incapacitating episodes of  IVDS during the course of his appeal that have required prescribed bed rest.  At a May 2015 VA examination, the examiner acknowledged that the Veteran had IVDS, but also indicated that the Veteran had not been prescribed any bed rest to treat his low back during the previous 12 months.  It has not been contended otherwise.  Because the prescription of bed rest is a fundamental requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate I. 

At an April 2009 VA examination, the Veteran reported that he had constant low back pain and that he relieved his back pain with over-the-counter medications and rest.  He also reported that he did not receive medical treatment for his low back disability.  On examination, he had no lumbar spine ankylosis.  He had normal flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  After repetitive use, his low back was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination.

On April 27, 2010, the Veteran started receiving treatment for his low back disability.  In August 2010, it was determined that epidural steroid injections had not provided effective relief, and lumbar spine surgery was recommended.

On February 9, 2011, the Veteran underwent lumbar spine surgery, which he was granted a 100 percent rating for convalescence through March 31, 2011.

At a June 2011 VA examination, the Veteran reported that he could only walk 50 yards in 5 minutes due to his low back disability.  He reported that he had stiffness, decreased motion, paresthesia, and numbness also due to his low back disability.  On examination, his gait and posture were within normal limits, but he required the use of a back brace.  He had no evidence of pain on movement and had no muscle spasms, although he had lumbar spine tenderness.  He had no lumbar spine ankylosis.  He had normal flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  After repetitive use, his low back was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination.

Beginning on February 21, 2012 and going through April 2015, the Veteran's treatment records show that he consistently had lumbar spine range of motion limited to 40 to 50 percent of normal, or approximately flexion to 45 degrees, but for a single examination in March 2013 and a single examination in February 2015.

At the December 2014 hearing, the Veteran credibly testified that despite surgeries, physical therapy, and epidural steroid injections, his low back pain has worsened.

At a May 2015 VA examination, the Veteran reported having frequent to constant back pain.  He reported that prolonged sitting resulted in a flare up, but he denied having any function loss or impairment of the thoracolumbar spine.  He had flexion to 45 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  After repetitive use, his low back was additionally limited by pain.  The examiner noted that pain caused functional loss.  The Veteran reported that during flare ups, pain, weakness or fatigability could significantly limit his functional ability.  While the Veteran had localized tenderness and guarding, these did not result in abnormal gait or abnormal spinal contour.  He had no lumbar spine ankylosis.  The examiner reported that prolonged standing and sitting at work could be limited by pain necessitating sitting and rest breaks while working.

Thus, prior to February 20, 2012, the medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  The Veteran's range of motion was never shown to exceed 60 degrees and his combined range of motion exceeded 120 degrees.  As such, a rating in excess of 10 percent prior to February 20, 2012 is not warranted.

Beginning on February 21, 2012, however, the Veteran consistently demonstrated flexion consistent with a 20 percent rating.  He consistently had flexion to approximately 45 degrees, and thus, is entitled to a 20 percent rating.  However, even considering his range of motion, he did not demonstrate flexion limited to 30 degrees.  In addition, the May 2015 VA examiner noted that the Veteran did not have abnormal gait, abnormal spinal contour, or ankylosis of the lumbar spine.  Thus, a rating in excess of 20 percent is not warranted after February 21, 2012.

In addition, while the Veteran reported experienced pain on range of motion testing, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, even considering the Veteran's pain, he had 45 degrees of flexion, well beyond the 30 degrees required for a rating in excess of 20 percent. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported pain, his range of motion was not shown to be so functionally limited by symptoms such as pain, weakness, stiffness, fatigability, and lack of endurance as to approximately forward flexion to 30 degrees or less at the April 2009 and the June 2011 VA examinations.  Furthermore, while the May 2015 examiner indicated that pain caused further functional loss, the Veteran denied having any functional loss due to his thoracolumbar spine disability.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's low back disability is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's low back disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's low back disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's low back disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his low back disability, which include pain and limited standing and sitting, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.


Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned. 

The Board acknowledges the fact that the Veteran has worn a back brace during the course of his appeal.  However, the use of an assistive device does not render the Veteran's service connected back disability unique or unusual, and does not mean that the schedular rating criteria does not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant back pain.  That is, it is not a unique or unusual result of a lower back disability.  Second, the use of an assistive device or brace is not a "symptom" of the Veteran's disability; rather, it is the result of back symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a brace because of pain in his back, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing. The Veteran has noted that he has difficulty with certain activities because of an increase in pain.  Here, there are higher schedular ratings that take into account increased pain. 

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected low back disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not specifically alleged since that he is unemployable solely on account of his low back disability.  Furthermore, the May 2015 VA examiner indicated that the Veteran's low back disability prolonged standing and sitting could be affected necessitating additional breaks, but did not indicate the Veteran would be unemployable.  Thus, the Board finds that Rice is inapplicable 


ORDER

A disability rating in excess of 10 percent prior to February 20, 2012, is denied.

An increased disability rating of 20 percent, but no higher, beginning February 21, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


